 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
BANK OF NEW ORLEANS
AMENDED AND RESTATED DIRECTORS’ NONQUALIFIED DEFERRED
COMPENSATION PLAN
 
Effective as of October 28, 2008, the Bank of New Orleans (“Bank”) Amended and
Restated Directors’ Nonqualified Deferred Compensation Plan (the “Prior Plan”)
is hereby further amended and restated in its entirety.  The Prior Plan was
originally adopted as of February 1, 2002 and was amended and restated effective
as of April 17, 2007.  This amended and restated plan shall be known as the Bank
of New Orleans Amended and Restated Directors’ Nonqualified Deferred
Compensation Plan (the “Plan”) and shall in all respects be subject to the
provisions set forth herein.
 
The purpose of the Plan is to provide a deferred compensation arrangement to
non-employee directors of the Bank.  The Plan is intended to be an unfunded plan
qualifying as a “top hat” plan for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and for purposes
of the Internal Revenue Code of 1986, as amended (the “Code”).  The Plan is
being amended and restated in order to, among other things, comply with the
requirements of Section 409A of the Code and the final regulations
thereunder.  No benefits payable under this Plan shall be deemed to be
grandfathered for purposes of Section 409A of the Code.
 
I.
Participation:  Participation in this Plan shall be limited to non-employee
directors of the Bank (the “Participants”).  A director who is also an employee
of the Bank shall not be eligible to participate in this Plan.  Participation by
non-employee directors shall be elective.

 
II.
Election to Participate:  An election to defer Director Fees (as defined in
Section III of the Plan) must be received by the Compensation Committee of the
Board of Directors of the Bank (the “Committee”) prior to the date specified in
this Section II of the Plan (the “Deferral Election”).  Any elections to defer
Director Fees must be made on or prior to the December 31st preceding the
calendar year in which such income shall be earned, subject to the exception for
a new non-employee director as provided in the next sentence.  In the case of
the first year in which a Participant becomes eligible to participate in the
Plan, elections to defer Director Fees may be made within thirty (30) days of
the date the Participant first becomes eligible to participate in this Plan,
with such elections in each case to be effective as of the first day of the
immediately following month for services to be performed on or after such
effective date.  Under no circumstances may a Participant defer Director Fees to
which the Participant has already attained, at the time of the deferral, a
legally enforceable right to receive such Director Fees.  A Participant may not
elect to change his or her Deferral Election that is in effect for a Plan
year.  The Committee may permit a Participant to change his or her Deferral
Election for a subsequent Plan year, provided that the subsequent Deferral
Election is received by the Committee on or prior to the December 31st preceding
the calendar year in which such income shall be earned.  Any election to
participate made by a Participant prior to December 31, 2006 shall continue in
effect until such time as the Participant makes a subsequent Deferral Election.

 

--------------------------------------------------------------------------------


 
III.
Contribution:  During a Participant’s participation in the Plan, the Bank shall
contribute to the Plan on behalf of that Participant any and all director and
committee fees that would otherwise have been due and payable to such
Participant (the “Director Fees”) that are deferred under this Plan.  A
Participant shall be one-hundred percent (100%) vested at all times in his or
her Director Fees that are deferred under this Plan.  The Bank may, at any time,
in its sole and absolute discretion, transfer a Participant’s Director’s Account
(as defined in Section IV of the Plan) into a rabbi trust then in existence for
the Plan; provided, however, said trust shall substantially comply with (i) the
terms and provisions of the model rabbi trust as set forth in Rev. Proc. 92-64,
1992-2 CB 422 as now existing or as subsequently modified, and (ii) the
requirements of Section 409A of the Code.

 
IV.
Director’s Accounts.  The Bank shall maintain for bookkeeping purposes a
deferred compensation account for each director participating in this Plan (the
“Director’s Account”). A Participant’s Director’s Account shall consist of an
investment in the Cash Account, if applicable, and Stock Units Account, if
applicable.  A Participant’s investment in either the Cash Account or Stock
Units Account shall be maintained and administered as provided in Sections IV(a)
and (b) below.

 

 
(a)          Cash Account.  A Participant may elect on an election form (the
“Investment Election Form”) that all or any part of the amounts contributed to
the Participant’s Director’s Account be credited to the Cash Account.  All
amounts credited to the Cash Account shall be credited quarterly with earnings,
gains and losses, as applicable.  Until otherwise determined by the Bank, all
amounts credited to the Cash Account shall be credited with the then applicable
interest on two-year fixed-rate certificates of deposit issued by the Bank.  The
Bank shall give notice to the Participants participating in this Plan of any
change made pursuant to the above sentence.

 
  (b)           Stock Units Account.  A Participant may elect on an Investment
Election Form that all or any part of the amounts contributed to the
Participant’s Director’s Account be credited to the Stock Units Account.  All
amounts credited to the Stock Units Account shall be applied to the crediting of
Stock Units (which shall represent shares of common stock) of Louisiana Bancorp,
Inc. (the “Company Stock”), with each Stock Unit representing one share of
Company Stock.  The number of Stock Units credited to a Participant's Stock
Units Account shall equal the dollar amount credited to such account divided by
the fair market value of one share of Company Stock as of the close of business
on the date the Stock Units are credited to a Participant’s Stock Units
Account.  Fractional Stock Units will be used, rounded to four decimal
places.  Each Stock Unit shall be deemed to pay dividends as if it were one
share of Company Stock, and any such deemed dividends will result in the
crediting of additional Stock Units to the Stock Units Account on the date on
which the corresponding dividend is paid on the Company Stock, with the number
of Stock Units so credited to be calculated in the manner set forth above for
contributions.  After the crediting of Stock Units to the Stock Units Account,
subsequent fluctuations in the fair market value of the Company Stock shall not
result in any change in the number of such Stock Units then credited to the
Stock Units Account.
 

 
(c)           Adjustments to Stock Units Account.  In the event of any change in
the Company Stock by reason of any stock dividend or split, recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares or other similar corporate change, then the Stock Units Account of each
Participant shall be adjusted by the Committee in a reasonable manner to
compensate for the change, and any such adjustment by the Committee shall be
conclusive and binding for all purposes of the Plan.

 
2

--------------------------------------------------------------------------------


(d)           Transfers Between Accounts.  Participants are not permitted to
transfer amounts between the Cash Account and the Stock Units Account, with the
exception that Participants were given the ability in connection with the mutual
to stock conversion of the Bank to transfer amounts from the Cash Account to the
Stock Units Account.  However, if a successor Investment Election Form is
properly filed with and accepted by the Committee, such Election Form may
contain revised instructions as to the proportion of future contributions to be
credited to each of the Cash Account and the Stock Units Account.
 

 
(e)           Investment Election Form.  An Investment Election Form shall
continue in effect from calendar year to calendar year unless replaced by a
subsequent Investment Election Form.

          
V.
Payment of Benefits.  When a Participant has a “Separation from Service” as
defined below, all benefits due to the Participant under this Plan shall be paid
to him or her or, in the event of death, to his or her beneficiary designated in
the Participant’s election to participate.  All amounts credited to the Stock
Units Account must be distributed solely in the form of Company Stock, except as
adjusted pursuant to Section IV(c) above.  Payment shall be made by lump sum on
the first business day of the month following the lapse of six months after the
Participant’s Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to Louisiana Bancorp, Inc. (the “Company”) and the Bank
for any reason, including death or “Disability” as defined below.  Whether a
Separation from Service has occurred shall be determined in accordance with the
requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Company, the Bank and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.  Disability” shall mean
a Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank
(or would have received such benefits if the Participant was eligible to
participate in such plan).  The determination of the Committee as to Disability
shall be binding on a Participant.

 
3

--------------------------------------------------------------------------------


 
VI.
Unforeseeable Emergency.  The Committee may, in its sole and absolute
discretion, allow a Participant to withdraw amounts from his or her Director’s
Account upon the occurrence of an Unforeseeable Emergency, as defined below.  A
Participant may request a distribution due to an Unforeseeable Emergency by
submitting a written request to the Committee accompanied by evidence to
demonstrate that the circumstances being experienced qualify as an Unforeseeable
Emergency.  Any withdrawal approved by the Committee shall not exceed the amount
necessary to meet the Unforeseeable Emergency.  “Unforeseeable Emergency” means
a severe financial hardship to the Participant resulting from (1) an illness or
accident of the Participant, the Participant's spouse, or a dependent of the
Participant (within the meaning of Section 152(a) of the Code), (2) loss of the
Participant's property due to casualty, or (3) other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The amount of such distribution may not exceed the amounts
necessary to satisfy the emergency.  The circumstances that will constitute an
“Unforeseeable Emergency” will depend on the facts of each case, but, in any
case, payment may not be made in the event that such hardship is or may be
relieved:
     
(a)     through reimbursement or compensation by insurance or otherwise;
     
(b)     by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
     
(c)     by cessation of deferrals under the Plan.
   

 
VII.
Interpretation and Administration of the Plan.  The Committee shall be vested
with the sole discretion to interpret and administer this Plan.

 
VIII.
Amendment and Termination.  The Bank reserves the right to amend or terminate
this Plan, but any such amendment or termination shall be prospective only and
shall not have the effect of reducing any of the benefits accrued by any
Participant under this Plan.  Notwithstanding the foregoing, the Board of
Directors of the Bank may amend in good faith any terms of the Plan or the
Investment Election Form, including retroactively, in order to comply with
Section 409A of the Code.

 
IX.
Unsecured General Creditor.  Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Bank held in any way as collateral
security for the fulfilling of the obligations of the Bank under this Plan.  Any
and all of the Bank’s assets shall be and remain the general, unpledged,
unrestricted assets of the Bank.  The Bank’s obligations under the Plan shall be
an unfunded and unsecured promise of the Bank to pay money in the future limited
by the provisions in the Plan documents.

 
X.
Claim Procedure.  Any claim for unpaid benefits deemed by a Participant or a
Participant’s beneficiary (the “Claimant”) to be owing must be made in writing
to the Committee by the Claimant or the Claimant’s authorized representative
within 60 days from the date such payments are not made.  The claim shall be
reviewed by the Committee.  The Committee shall, within 90 days of the receipt
of the claim, or 180 days, if special circumstances exist, notify the Claimant
whether the claim has been denied.  If the claim is denied in whole or in part,
the Committee shall set forth the specific reasons for the denial, including the
provisions of this Plan upon which the denial is based.  The notice shall also
describe any additional information or material necessary to perfect the claim,
including the reasons therefore, and state that a review of the denial may be
obtained if desired.  If a review of denial is requested, it shall be directed
in writing by the Claimant or the Claimant’s authorized representative to the
Committee within 60 days after receipt by the Claimant of the notice of
denial.  Failure of the Committee to take action within the above 90-day period
shall be deemed a denial.  In preparing for a review of a denial, the Claimant
or the Claimant’s authorized representative may examine this Plan and any other
related documents and submit issues and comments in writing.  The Committee
applying its sole discretion shall then conduct the review and provide its
written decision to the Claimant within 60 days after receipt of the request for
review.  The decision shall be in writing and shall include specific reasons for
the decision, as well as specific references to the provisions of this Plan upon
which the decision is based.

 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Bank of New Orleans has adopted this amended and restated
Plan as of the date first written above.
 
 
BANK OF NEW ORLEANS
 

         /s/Lawrence J. LeBon, III            
Lawrence J. LeBon, III, President and Chief
      Executive Officer

 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

